 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 1 of 6 Page ID #:15533



 1   Ashwin J. Ram (SBN 227513)                John L. Littrell (SBN 221601)
 2   aram@steptoe.com                          jlittrell@bklwlaw.com
     Michael A. Keough (SBN 327037)            Ryan V. Fraser (SBN 272196)
 3   mkeough@steptoe.com                       rfraser@bklwlaw.com
 4   Nicholas P. Silverman (pro hac vice)      BIENERT KATZMAN LITTRELL
     nsilverman@steptoe.com                    WILLIAMS, LLP
 5   STEPTOE & JOHNSON LLP                     601 W. 5th Street, Suite 720
 6   633 West Fifth Street, Suite 1900         Los Angeles, CA 90071
     Los Angeles, CA 90071                     Telephone: (213) 528-3400
 7   Telephone: (213) 439-9400                 Facsimile: (949) 369-3701
 8   Facsimile: (213) 439-9599
                                               Counsel for Defendant Marietta
 9   Counsel for Defendant Richard Ayvazyan    Terabelian
10
11
                            UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14                                            Case No. 20-cr-579 (SVW)
     UNITED STATES OF AMERICA,
15                                            RICHARD AYVAZYAN AND
16                     Plaintiff,             MARIETTA TERABELIAN’S JOINT
                                              NOTICE OF EX PARTE
17                     v.                     APPLICATION AND EX PARTE
18                                            APPLICATION TO CONTINUE
     RICHARD AYVAZYAN,                        SENTENCING DATE
19   et al.,
20                                            Hon. Stephen V. Wilson
                      Defendants.
21
22
23
24
25
26
27
28

             EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 2 of 6 Page ID #:15534



 1   NOTICE OF EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 2   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 3         PLEASE TAKE NOTICE that Defendants Richard Ayvazyan and Marietta
 4   Terabelian hereby apply to the Court for an order continuing the sentencing for
 5   defendants Richard Ayvazyan and Marietta Terabelian to November 15, 2021, or as
 6   soon thereafter as the Court is available.
 7         This application is based upon this notice, the application in support, the files and
 8   records in this case, and such further evidence and argument as the Court may permit.
 9         Dated: August 26, 2021                  Respectfully submitted,
10
                                                   STEPTOE & JOHNSON LLP
11
12                                                 /s/ Ashwin J. Ram
                                                   Ashwin J. Ram (SBN 227513)
13                                                 aram@steptoe.com
14                                                 Michael A. Keough (SBN 327037)
                                                   mkeough@steptoe.com
15                                                 Nicholas P. Silverman (pro hac vice)
16                                                 nsilverman@steptoe.com
                                                   STEPTOE & JOHNSON LLP
17
                                                   633 West Fifth Street, Suite 1900
18                                                 Los Angeles, CA 90071
                                                   Telephone: (213) 439-9400
19
                                                   Facsimile: (213) 439-9599
20
                                                   Counsel for Defendant Richard Ayvazyan
21
22
23
24
25
26
27
28

              EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 3 of 6 Page ID #:15535



 1                                          /s/ John L. Littrell
 2                                          John L. Littrell (SBN 221601)
                                            jlittrell@bklwlaw.com
 3                                          Ryan V. Fraser (SBN 272196)
 4                                          rfraser@bklwlaw.com
                                            BIENERT KATZMAN LITTRELL
 5                                          WILLIAMS, LLP
 6                                          601 W. 5th Street, Suite 720
                                            Los Angeles, CA 90071
 7                                          Telephone: (213) 528-3400
 8                                          Facsimile: (949) 369-3701
 9                                          Counsel for Marietta Terabelian

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
            EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 4 of 6 Page ID #:15536



 1                                           APPLICATION
 2          Sentencing for defendants Marietta Terabelian and Richard Ayvazyan is
 3   presently scheduled for October 4, 2021. Dkt. 856. Based on this date, the pre-
 4   sentence report (PSR) is scheduled to be released on August 30, 2021. See Fed R. Crim
 5   Pro. 32(e).
 6          On August 20, 2021, the Court denied the pending Kastigar motions filed by
 7   defendants Ayvazyan and Terabelian. Dkt 874. Prior to the Court’s decision, it was
 8   unclear whether sentencing would be necessary (as dismissal of the indictment was part
 9   of the requested relief). Because the motions have been denied, defendants Terabelian
10   and Ayvazyan require additional time to adequately prepare for sentencing (including
11   to gather documents to submit to Pretrial), as well as to schedule interviews with
12   Pretrial ahead of the release of the PSR. The defendants are unable to prepare for and
13   participate in an interview before the PSR is set to be released (in just a few days, on
14   Monday, August 30). Additionally, Terabelian’s lead counsel (John Littrell) has a 4-
15   week criminal trial that has been scheduled to commence on September 20, 2021 and
16   Ayvazyan’s lead counsel (Ashwin Ram) has a 3-week criminal trial scheduled to
17   commence on October 6, 2021. As a result, neither attorney is able to fulfill their role
18   as lead counsel for an October 4, 2021 sentencing.
19          The Court has recently continued the sentencing of defendants Tamara Dadyan
20   and Manuk Grigoryan, based on similar concerns. See Dkt. 858 (Grigoryan), 862
21   (Dadyan). Accordingly, due to the unavailability of counsel and the need for sufficient
22   time to gather documents and prepare for sentencing, the Court should grant this ex
23   parte application and continue sentencing for defendants Richard Ayvazyan and
24   Marietta Terabelian until November 15, 2021, or as soon thereafter as the Court is
25   available.1
26
27   1
      Prior to filing this application, counsel for Ayvazyan inquired as to whether the government would
     be willing to stipulate to a continuance of the October 4, 2021 sentencing date. The government
28   declined to enter into such a stipulation.
                                        1
               EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 5 of 6 Page ID #:15537



 1   Dated: August 26, 2021                 Respectfully submitted,
 2
                                            STEPTOE & JOHNSON LLP
 3
 4                                          /s/ Ashwin J. Ram
                                            Ashwin J. Ram (SBN 227513)
 5                                          aram@steptoe.com
                                            Michael A. Keough (SBN 327037)
 6                                          mkeough@steptoe.com
                                            Nicholas P. Silverman (pro hac vice)
 7                                          nsilverman@steptoe.com
 8                                          STEPTOE & JOHNSON LLP
                                            633 West Fifth Street, Suite 1900
 9                                          Los Angeles, CA 90071
                                            Telephone: (213) 439-9400
10                                          Facsimile: (213) 439-9599
11
                                            Counsel for Defendant Richard Ayvazyan
12
13                                          /s/ John L. Littrell
                                            John L. Littrell (SBN 221601)
14                                          jlittrell@bklwlaw.com
                                            Ryan V. Fraser (SBN 272196)
15                                          rfraser@bklwlaw.com
16                                          BIENERT KATZMAN LITTRELL
                                            WILLIAMS, LLP
17                                          601 W. 5th Street, Suite 720
                                            Los Angeles, CA 90071
18                                          Telephone: (213) 528-3400
                                            Facsimile: (949) 369-3701
19
20                                          Counsel for Marietta Terabelian
21
22
23
24
25
26
27
28
                                      2
             EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
 Case 2:20-cr-00579-SVW Document 880 Filed 08/26/21 Page 6 of 6 Page ID #:15538



 1                               SIGNATURE ATTESTATION
 2         Pursuant to Local Rule 5-4.3.4(a)(i), the filer attests that all signatories listed, and
 3   on whose behalf the filing is submitted, concur in the filing’s content and have
 4   authorized the filing.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        3
               EX PARTE APPLICATION TO CONTINUE SENTENCING DATE
